DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The response, filed 5/15/2022, has been entered and made of record. Claims 1,4-11,13-16, and 18-20 are pending in the application.

Response to Arguments
1.	Applicant's arguments regarding the independent claims and the Examiner’s rejection under 35 U.S.C. 102 in view of Goyal et al. have been fully considered but they are not persuasive. Specifically, Applicant begins by explaining that the instant application allows for all-around photographing by connecting the separable camera component and the device main body with a flexible wired camera component. Applicant then notes the ‘limited’ range of motion of the camera/display consoles of Goyal et al. in relation to the reference’s base consoles due to the nature of the Goyal’s two linkages. Applicant concludes with a recitation of MPEP 2131, emphasizing the requirement that every element of the claim must be present in the reference, as arranged in the claim.
	The Examiner understands the crux of Applicant’s to be that every element of the independent claims is not present in Goyal et al. as arranged in the claim because the instant application’s device allows for all-around photographing and Goyal et al. does not. If this is indeed Applicant’s intended argument, the Examiner submits that it represents an inaccurate understanding of anticipation. The phrase “arranged in the claim” emphasized by Applicant refers to the nature of presentation of the elements in the claim, not in the specification. Applicant’s discussion of the all-around photographic nature of Applicant’s device bears little in regard to whether Goyal et al. anticipates the claims. As stated in MPEP 2131.05, “[a] 
reference may be directed to an entirely different problem than the one addressed by the inventor, or may be from an entirely different field of endeavor than that of the claimed invention, yet the reference is still anticipatory if it explicitly or inherently discloses every limitation recited in the claims.” The all-around photographic nature of Applicant’s device is illuminating; however, the failure of Goyal et al. to achieve the same end does not evidence a failure to anticipate the independent claims. 

2.	Applicant's arguments regarding the Examiner’s rejections under 35 U.S.C. 103 have been fully considered but they are not persuasive. Applicant argues that one of ordinary skill in the art would not look to modify Goyal et al. with the teachings of Huang et al., Gopalakrishna, and Dilaura, noting that these references are silent as to a separable camera component and would limit camera movement or increase the thickness of the overall device. The Examiner respectfully disagrees with Applicant’s conclusion.
	Huang et al., Gopalakrishna, and Dilaura each disclose a camera that may extend from a device main body. Thus, the Examiner submits that Huang et al., Gopalakrishna, and Dilaura are firmly in the same field of endeavor as the instant application. Furthermore, Huang et al., Gopalakrishna, and Dilaura were introduced only to evidence obviousness of electrically connecting a line to a system motherboard and of designing a specific length of a sliding tube for the line. How these features would somehow limit camera movement or increase device thickness is unclear to the Examiner; no substantive reasons have been presented by Applicant.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1,11, and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Goyal et al. (US # 6,751,473).
As to claims 1,11, and 16, Goyal et al. teaches a display/electronic/mobile device/terminal (Figs. 11-13, communication terminal “1” with LCD screen “50”), comprising a device/terminal main body (Figs. 11-13, base console “4”), a display component (Figs. 11-13, LCD screen “50”), a housing (Figs. 12 and 13, portion of base console “4” that encompasses the unnumbered groove associated with opening “49” in which the camera/display consoles “2/3” are stowed (i.e. ‘first position’ as described in Goyal et al.), and a separable camera component (Fig. 13, camera and display consoles “2/3”);
wherein the device/terminal main body comprises the display component (e.g. Fig. 11), the housing is provided with a receiving groove (Figs. 12 and 13, unnumbered groove associated with opening “49” where the camera console “2” and linkages “16a” and “16b” are housed), and the separable camera component is embedded in the received groove (Figs. 12 and 13; col. 8, lines 15-20); and
wherein the separable camera component is in communication with the device/terminal main body (Fig. 13, flexible ribbon cable “18”; col. 7, lines 16-29), and the separable camera component is moveable out of the receiving groove to be separated from the device/terminal main body (col. 8, lines 21-25); and 
wherein the separable camera component is wirelessly connected to the device/terminal main body through a wireless module (col. 7, lines 32-35); or the separable camera component is wiredly connected to the device/terminal main body through a wired connection component, and the wired connection component is a flexible wired connection component (Fig. 13, linkages “16a/b” and flexible ribbon cable “18”; col. 7, lines 29-32).

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1.	Claims 4,5,13,14,18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Goyal et al. (US # 6,751,473) in view of Huang (US # 11,099,357).
As to claims 4,13, and 18, Goyal et al. teaches the display/electronic/mobile device/terminal according to claims 3,12, and 17, wherein the separable camera component is wiredly connected to the device main body through the wired connection component (col. 7, lines 29-32);
the receiving groove receives the wired connection component and the separable camera component (Fig. 12); and
the separable camera component is configured to extend from or be received in the receiving groove through the wired connection component (Figs. 12 and 13), and is configured to be moved and/or rotated in a movable region of the wired connection component (col. 6, line 61 – col. 7, line 7; {The movable region is a region outside of the groove/opening “49” where the camera/video console “2/3” can be moved via hinges “17.”).
The claim differs from Goyal et al. in that it requires that the device/terminal main body include a system motherboard disposed in the housing, that the separable camera component is electrically connected to the system motherboard through the wired connection component, that and the system motherboard is electrically connected to the display component. However, in the same field of endeavor, Huang discloses a mobile device (Fig. 1, electronic device “200”) including a display located on the device body (Fig. 1, display screen “10”) and a camera (Fig. 2, lens module “10”) that is extendable and retractable relative to the device body (col. 2, lines 34-37). The camera includes a connection component comprising a signal line (Fig. 6, signal line “82”) that is connected to a CPU in  the device body (e.g., Fig. 7, control module “60”; col. 3, line 35; col. 4, lines 11-14). Huang also discloses that the CPU is connected to the display (e.g., Fig. 7). In light of the teaching of Huang, the Examiner submits that it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to connect Goyal’s camera/video console to a CPU in the base console via the flexible ribbon cable and to connect the LCD screen to that CPU as disclosed by Huang, because this would allow the primary control circuit to reach both the camera and the LCD screen to facilitate its operations, thereby ensuring central control of both components. 
Still, the combination of Goyal et al. and Huang fails to specifically disclose a system motherboard disposed in the housing of the device/terminal main body. However, the Examiner takes official notice to the idea of positioning a CPU of a mobile device on the device’s motherboard as well known in the art. One of ordinary skill in the art would have been motivated to position the CPU of Goyal et al., as modified by Huang, on a motherboard because this would allow for connection to all peripheral components of the device, thereby ensuring accurate and robust system control.   
Because Applicant has failed to adequately traverse the official notice statement above, the subject matter of that statement is now considered admitted prior art. See MPEP 2144.03(c).
As to claims 5,14, and 19, Goyal et al., as modified by Huang, teaches the display/electronic/mobile device/terminal according to claims 4,13, and 18, wherein the separable camera component is configured to change a position and/or a photographing angle in the movable region of the wired connection component by moving and/or twisting of the wired connection component (see Goyal et al., col. 6, line 61 – col. 7, line 7).

2.	Claims 6,7,10,15, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Goyal et al. (US # 6,751,473) in view of Huang (US # 11,099,357) and further in view of Gopalakrishna et al. (US 2021/0136284).
As to claims 6,15, and 20, Goyal et al., as modified by Huang, teaches the display/electronic/mobile device/terminal according to claim 4, wherein the wired connection component comprises a connecting wire (see Goyal et al., Fig. 13, flexible ribbon cable “18”) and a flexible support (see Goyal et al., Fig. 13, linkage “16a” or “16b”), and one end of the connecting wire is electrically connected to the separable camera component (see Goyal et al., Fig. 13); and
the flexible support wraps the connecting wire (see Goyal et al., col. 7, lines 29-32), or the connecting wire is attached on a surface of the flexible support.
The claim differs from Goyal et al. in that the other end of the connecting wire is electrically connected to the system motherboard. However, in the same field of endeavor, Gopalakrishna et al. discloses a mobile device (Fig. 1, mobile device “100”) comprising an extendable/retractable camera (Figs. 11A and 11B, camera module “105”) connected to a processor located in the device body (Fig. 11A, processor “1140”). A flexible cable connects the processor to the camera, where an area receiving the cable when the camera is retracted is located between an area receiving the camera when retracted and the processor (Figs. 11A and 11B, flexible cable “1145”). In light of the teaching of Gopalakrishna et al., the Examiner submits that it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to design connection between the camera/video console, flexible ribbon cable, and CPU/motherboard of Goyal et al., as modified by Huang, in the manner illustrated by Gopalakrishna et al. because this would ensure a simple and predictable design of the connection established by linkage/cable. 
As to claim 7, Goyal et al., as modified by Huang and Gopalakrishna et al., teaches the display device according to claim 6, wherein the flexible support is a flexible sliding tube (see Goyal et al., Fig. 13, sliding links “30-32”; col. 7, lines 29-32), the connecting wire is wrapped in the flexible sliding tube (see Goyal et al., col. 7, lines 29-32), the separable camera component is configured to extend from or be received in the receiving groove by stretching the flexible sliding tube (see Goyal et al., col. 6, lines 29-46), and is configured to change a position and/or a photographing angle by bending and/or twisting of the flexible sliding tube (see Goyal et al., col. 6, line 61 – col. 7, line 7).
The combination of Goyal et al., Huang, and Gopalakrishna et al., detailed above in claim forms the basis for the rejection of claim 10 below.
As to claim 10, Goyal et al., as modified by Huang and Gopalakrishna et al., teaches the display device according to claim 4, wherein the receiving groove comprises a first receiving portion receiving the separable camera component (see Goyal et al., Fig. 12; {The first receiving portion is the lower part of the groove in which the camera/video console is received.}) and a second receiving portion receiving the wired connection component (see Goyal et al., Fig. 12; {The second receiving portion is the upper part of the groove in which the linkages and ribbon cable is received.}), the second receiving portion is disposed between the first receiving portion and the system motherboard (see Gopalakrishna et al., Figs. 11A and 11B), the first receiving portion and the second receiving portion are communicated with each other (see Goyal et al., Fig. 12), and the wired connection component is configured to extend from or be received in the receiving groove through the first receiving portion (see Goyal et al., Figs. 12 and 13; {The linkages and ribbon cable pass through the “first receiving groove” to extend outside the base console.}).

3.	Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Goyal et al. (US # 6,751,473) in view of Huang (US # 11,099,357) in view of Gopalakrishna et al. (US 2021/0136284) and further in view of Dilaura (US # 10,579,108).
As to claim 8, Goyal et al., as modified by Huang and Gopalakrishna et al., teaches the display device according to claim 7. The claim differs from Goyal et al., as modified by Huang and Gopalakrishna et al., in that it requires that a stretch length of the flexible sliding tube is less than or equal to a length of the connecting wire.
In the same field of endeavor, Dilaura discloses a smartphone (Fig. 19, electronic device “200”) having a camera (Fig. 19, camera unit “220”) that is extendable and retractable (Figs. 19 and 22) via a telescoping rod (Fig. 19, telescoping rod “210”). A wire extends from a terminal end of the rod to an internal smartphone component (Fig. 25, unnumbered wire between end “214” and port “232”). In light of the teaching of Dilaura, the Examiner submits that it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to allow the flexible ribbon cable of Goyal et al. to end longer than the linkages because this would ensure that excess linkage material does not extend into the base console, thereby preventing unnecessary space consumption.  
As to claim 9, Goyal et al., as modified by Huang and Gopalakrishna et al., teaches the display device according to claim 6. The claim differs from Goyal et al., as modified by Huang and Gopalakrishna et al., in that it requires that the wired connection component further comprises a rotating mechanism, that the flexible support is connected to the separable camera component through the rotating mechanism, and that the separable camera component is configured to in-situ rotate through the rotating mechanism.
Dilaura further discloses that an end of the telescoping rod includes a swivel joint (Fig. 21, swivel joint “216”) allowing the camera to rotate when extended from the smartphone (col. 10, lines 49-56). In light of the teaching of Dilaura, the Examiner submits that it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to include a swivel component with the hinge closer to the camera/video console of Goyal et al., because this would increase the number of photographing and display angles of the console available to the user, thereby increasing the device’s versatility and desirability.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY J DANIELS whose telephone number is (571)272-7362. The examiner can normally be reached M-F 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on 571-272-7564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANTHONY J DANIELS/Primary Examiner, Art Unit 2696                                                                                                                                                                                                        
7/13/2022